Case 6:17-cv-02199-JA-DCI Document 28 Filed 02/08/19 Page 1 of 2 PageID 126




                           UNITED STATED DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 BRIAN MUSSER,                       )
                                     )
       Plaintiff,                    )
                                     ) CASE NO.: 6:17-cv-02199-JA-DCI
 v.                                  )
                                     )
 NEFF RENTAL, LLC.,                  )
                                     )
       Defendant.                    )
 ____________________________________)

                                 NOTICE OF SETTLEMENT

                Defendant, Neff Rental, LLC (“Defendant”), by and through its undersigned

 counsel, hereby submits this Notice of Settlement to advise the Court regarding the resolution

 of this matter. Plaintiff, Brian Musser (“Plaintiff”) and Defendant (collectively, the “Parties”)

 have reached an agreement to settle all claims in this case. The Parties are in the process of

 preparing the settlement documents and will file a Joint Motion for Approval of Settlement.



                DATED this 8th day of February, 2019.

                                                 Respectfully submitted,

                                                 JACKSON LEWIS P.C.
                                                 390 North Orange Avenue, Suite 1285
                                                 Orlando, Florida 32801
                                                 Telephone:     (407) 246-8440
                                                 Facsimile:     (407) 246-8441


                                                 By:     __/s/ Amy G. Fudenberg_______
                                                         Tasos C. Paindiris
                                                         Florida Bar No. 0041806
                                                         tasos.paindiris@jacksonlewis.com
Case 6:17-cv-02199-JA-DCI Document 28 Filed 02/08/19 Page 2 of 2 PageID 127




                                                      Amy G. Fudenberg
                                                      Florida Bar No. 1011312
                                                      amy.fudenberg@jacksonlewis.com

                                               Attorneys for Defendant



                              CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that on this 8th day of February, 2019, the foregoing was
 electronically filed with the Clerk of the Court by using the CM/ECF system, which will send
 a notice of electronic filing to: Noah E. Storch, Esquire, Richard Celler Legal, P.A., 7450
 Griffin, Road, Suite 230, Davie, FL 33314.


                                                    __/s/ Amy G. Fudenberg_______
                                                        Attorney
 4825-6038-5928, v. 1
